DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Per the affidavit submitted on September 20, 2013 (hereinafter, “Affidavit), in Application Number 13/763,348 (now US 8634801 B2), of which the instant application is a continuation and to which the instant application claims priority, the applicant provided a date of conception of the invention of September 14, 2005 (see Page 5 of Affidavit).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Election/Restrictions
4.	Claims 1-11 and 19-27 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 22. Claims 12-18 are being considered.
Terminal Disclaimer
5.	The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent Numbers 8929857, 8712371, 8285249, 7899438, and 11206516 has been reviewed and is approved.  The terminal disclaimer has been recorded and therefore, the Double Patenting rejection of claims 12-18 is withdrawn. 

Response to Arguments
6.	Applicant’s arguments with respect to claims 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejections below.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 includes the limitations of “produce an update to the decision after the decision is produced, and cause a determination to be made as to whether the request to initiate the function is granted or denied based on both the decision and the update to the decision”. 
These limitations raises a lack of written description issue given that the examiner could not find support in the specification as originally filed for the limitations of producing a decision after the decision is produced and cause a determination…based on both the decision and the update to the decision”, further the specification does not provide adequate written description  for the examiner to understand to how an update to the decision is performed after the decision is produced and how the determination is made based on the both the decision and update.   

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
10.	Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0282559 to ERSKINE et al. in view of US 6,430,289 to LIFFICK.
Regarding Claim 12, Erskine discloses a computer server configured to enable or disable execution of a function using a communication network managed by a service provider, the computer server comprising a memory bearing instructions that, when executed on the computer server, cause the computer server to at least (Fig. 2 Service Data Point (SDP) 30; para 0112 -- SDP):
process a request to initiate the function on a computing device, the function comprising enabling a current communication between the computing device and a remote computing device over the communication network (para 0076 -- call or data request by supervised phone);
produce a decision in real-time based on a policy that is stored at the computer server and that determines whether the function is permitted to run on the computing device (para 0112 -- Business Logic executes software to determine how the call should be handled), the determination being based on a previous communication with the computing device (para 0112 - - business logic accesses relevant records based on calling/called number to determine what action should be taken; para 0166 -- cumulative number of voice, data or time usage over a period , or number of sent/received messages, bytes, etc. (referred to as allowances in Erskine) are tracked (i.e. previous communications)), the policy being managed by an administrator (para 0166 -- Supervisor places limitations on wireless usage of managed wireless phone);
cause a determination to be made as to whether the request to initiate the function is granted or denied based on the decision (para 0112 -- Business Logic executes software to determine how the call should be handled; more specifically, if the MSID of a phone within the User Profile Database, the business logic within the SDP accesses relevant data within the applicable records of the user profile database, current conditions such as time, date, calling number and called number to determines what action should be taken; para 0113 – the Business Logic determines whether the calling number corresponds to an always-accessible telephone number that can always be put through to the supervised phone P214. If the calling number corresponds to a telephone number that is specified in the database as being an always accessible number, the SCP signals phone P214 to allow the call (i.e., decision/ request granted); para 0114 – if the logic determines that the calling number does not corresponds to a number that can always access the respective number – a message is played to indicate that the called party is not accessible (i.e., request denied)); and
cause the communication with the remote computing device over the communication network to be enabled or disabled based on the determination (Fig. 4, calling number always accessible? > yes – connect call; para 0113, lines 9-end – the SCP signals to allow the call to be connected to phone P214 and establish a desired connection between P552 and supervised wireless phone P214).
But, Erskine does not particularly disclose to produce an update to the decision after the decision is produced; and cause a determination to be made as to whether the request is granted or denied based on both the decision and the update to the decision.
However, Liffick teaches producing an update to the decision after a decision is produced; and cause a determination to be made as to whether the request is granted or denied based on both the decision and the update to the decision (Liffick teaches an affiliation list that includes a series of sublists such as an approved list, the central office switch accesses the affiliation list and determines whether the calling party is within an “approved” list, if in the list central switch establishes the communication link (i.e., request granted), conversely, if not contained in the list, the central switch will not allow the call – see col. 8, liners 55-col. 9, lines 1-4; in the embodiment of Fig. 10, the system accesses a callee affiliation list to determine whether the caller is allowed, block or the like (i.e, decisions), if result of a decision 262 is NO, the system can return to step 258 to again access the callee affiliation list, the callee affiliation list may be updated by the callee which may change the result of decision 262 which allows for the callee to meet the call criteria and establish link – see col. 16, lines 59-col. 7, lines 1-7). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Erskine with the teachings of Liffick, since such a modification would allow the user to modify how incoming calls are processed according to the changing desires of the user (col. 13, lines 45-end). 
Regarding Claim 13, the combination of Erskine and Liffick disclose the [computer server] of claim 12. Erskine further discloses wherein the policy establishes a prohibition on content that can be sent, received or used (para 0009 -- can prohibit data during a certain period of time, or in a geographic region).
Regarding Claim 14, the combination of Erskine and Liffick disclose the [computer server] of claim 12. Erskine further discloses wherein the policy establishes a quantity limit on content that can be sent, received or used in a given period of time (para 0166 -- cumulative number of voice, data or time usage over a period).
Regarding Claim 15, the combination of Erskine and Liffick disclose the [computer server] of claim 12. Erskine further discloses wherein the policy establishes a limit on a type of content that can be sent, received, or used (para 0057 -- can have different limits / threshold values for different types of content).

11.	Claims 16-18 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over ERSKINE et al. in views of LIFFICK, and US 20030163731 A1 to WIGLEY et al.
Regarding Claim 16, the combination of Erskine and Liffick disclose the [computer server] of claim 15 but does not specifically disclose wherein the limit on the type of content is determined by a filter that reviews content that can be sent, received, or used. However, these limitations are considered obvious over Wigley.
In particular, Wigley discloses wherein the limit on the type of content is determined by a filter that reviews content that can be sent, received, or used (para 0046 -- filters content available to users). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the [computer server] of claim 15 to include a content filter, as suggested by Wigley, in order to prevent access to content for supervised devices by an administrator. Such limitations ensure that devices on networks are only able to access suitable content and for the updating of the policies to be performed efficiently (para 0004 and 0007 of Wigley)
Regarding Claim 17, the combination of Erskine, Liffick, and Wigley disclose the [computer server] of claim 16. Wigley further discloses wherein the filter is established and managed by the administrator (para 0003).
Regarding Claim 18, the combination of Erskine, Liffick, and Wigley disclose the [computer server] of claim 16. Wigley disclose the filtering aspect of the invention as described above. It would have been obvious to have the filter established and managed by a third party or by the service provider by the combination of Erskine and Wigley since Erskine discloses managing the wireless devices by a third party or service provider (para 0142). At the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the computer server of claim 16 to include management by a service provider or third party, as suggested by Wigley, because such limitations are notoriously well known in the art and one of a limited number of ways that a wireless device may be monitored and would therefore have been obvious to try.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643